Citation Nr: 1102322	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-31 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to September 
1953.  The Veteran died in February 2008.  The Appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2008 rating decision of the VA RO in 
Huntington, West Virginia, which denied the benefits sought on 
appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Appellant has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran died in February 2008; his death certificate 
lists the immediate cause of death to be respiratory failure 
secondary to acute bronchitis due to or a consequence of 
dementia.

3.  The Veteran was in receipt of compensation at the time of his 
death for the following service-connected disabilities: bilateral 
corneal scarring, 70 percent; residuals of a shell fragment wound 
of the left posterior thigh, 10 percent; residuals of a shell 
fragment wound scar of the right cheek, 10 percent, and residuals 
of a shell fragment wound of the right calf, noncompensable.

4.  A disability of service origin did not produce or hasten the 
Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of 
the Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all elements of a claim for service connection, so that 
VA must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the 
Appellant's claim in correspondence sent to the Appellant in 
March 2008.  This letter notified the Appellant of VA's 
responsibilities in obtaining information to assist the Appellant 
in completing her claim, and identified the Appellant's duties in 
obtaining information and evidence to substantiate her claim.  

The Appellant indicated that she waived her rights under the VCAA 
in her November 2008 notice of disagreement (NOD).

Nevertheless, VA has also made reasonable efforts to assist the 
Appellant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence currently associated with the claims file consists of 
the Surgeon General Office (SGO) records, post-service VA and 
private medical treatment records of the Veteran, reports of VA 
examination, and the Veteran's death certificate.  The Appellant 
has not identified any other evidence which may be available that 
has yet to be been obtained.  

The Board notes that the Veteran's service treatment records are 
not on file and were apparently destroyed in a fire at the 
National Personnel Records Center (NPRC) in St. Louis, Missouri, 
in 1973.  See request for information dated in December 1979.  
The RO obtained records regarding the Veteran's in-service 
injuries from the Surgeon General's Office, which have been 
associated with the claims folder.  Any further attempts to 
locate outstanding service treatment records would be futile.  
38 C.F.R. § 3.159(c)(2).
For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

At the outset, the Board notes that the Veteran's service 
treatment records were apparently destroyed in a fire at the NPRC 
in St. Louis, Missouri, in 1973.  The United States Court of 
Appeals for Veteran's Claims (Court) has held that in cases where 
records once in the hands of the government are lost, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
According to VA law, when a veteran dies from a service-connected 
disability, VA shall pay dependency and indemnity compensation to 
such veteran's surviving spouse.  38 U.S.C.A. § 1310.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Further, 
disability that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993).

The Appellant contends that the Veteran's death from respiratory 
failure was the result of a traumatic brain injury the Veteran 
suffered in service.  Specifically, she claims the Veteran 
sustained such injury when he received shell fragment wounds to 
his eyes and right cheek.  Having carefully considered the 
Appellant's claim in light of the record and the applicable law, 
the Board finds that the preponderance of the evidence is against 
the Appellant's claim.  

At the time of the Veteran's death, service connection was in 
effect for bilateral corneal scarring and residuals of shell 
fragment wounds to the left posterior thigh, right cheek, and 
right calf.  The death certificate reveals that the Veteran died 
in February 2008 at the age of 80.  The coroner indicated that 
the immediate cause of death was respiratory failure secondary to 
acute bronchitis due to or a consequence of dementia.  Other 
significant conditions contributing to death, but not resulting 
in the underlying cause were gastroesophageal disorder and a 
seizure disorder.  An autopsy was not performed. 

There is no evidence that the Veteran's sustained a traumatic 
brain injury during his  active military service or that dementia 
may be associated with such.  The Board  notes that service 
connection for a nervous disorder manifested by syncope was 
previously denied by the Board in August 1980.  This decision was 
not appealed to the Court and a motion for reconsideration was 
not filed.  The decision is final.  38 C.F.R. § 3.156.

The RO denied a claim for head trauma with headaches and dementia 
in July 2005.  The Veteran did not appeal the decision and it too 
became final.  38 C.F.R. § 20.302(a).  

In this case, SGO records show the Veteran had a penetrating 
missile wound to the face and eye.  There was no nerve or artery 
involvement.  The Veteran's face was sutured.  There was no 
indication the Veteran sustained a head or brain injury.

Medical records associated with the claims folder show the 
Veteran had a history of seizures beginning in approximately 
1979.  Neurological examinations and computerized tomography (CT) 
scans performed in June 1979 were normal.  The Veteran was 
diagnosed with uncinate seizures in July 1979.  There was no 
indication the seizures were related to an incident of military 
service.  

A February 1980 report of VA examination revealed no shell 
fragments palpated in either eye lid.  A skull x-ray showed tiny 
foreign bodies in the right side of the face.  The Veteran had a 
very small central scar on the left cornea.  He also had a 1.5 
inch scar on the left cheek.
Private medical records dated in 1982 indicate the Veteran had a 
convulsive disorder.  VA outpatient treatment records dated in 
August 2000 show the Veteran had a seizure disorder of unknown 
etiology.  In 2001, VA outpatient treatment records show the 
Veteran complained of progressive memory difficulties.  In May 
2001, it was thought he had possible early Alzheimer's disease.  
Thereafter, the Veteran was diagnosed with dementia.  

In May 2004, the dementia was found to be secondary to senile 
dementia of the Alzheimer's type.  Again, there was no indication 
the Veteran had a past medical history of traumatic brain injury, 
nor was the diagnosis considered to be related to such a history.  

A letter from Dr. LLD dated in October 2008 shows the Veteran 
died in February 2008 from progressive Alzheimer's disease 
resulting in respiratory insufficiency.  Dr. LLD noted the 
Veteran had long standing progressive dementia which led to 
impairment of pulmonary function resulting in the Veteran's 
death.  There was no mention of a traumatic brain injury. 

A July 2009 VA medical opinion found it was unlikely the Veteran 
sustained any brain damage from his service injuries.  The 
examiner noted the Veteran had no loss of consciousness and there 
was no evidence of a moderate to severe head injury.  The 
examiner further reasoned there was a lack of any bony fractures 
and thus, the Veteran's injuries were solely in the soft tissues 
around the eyes and right check.  Finally, the examiner noted 
that the medical literature reported only a weak association of 
dementia with previous head trauma and even that is in 
individuals with moderate to severe head injury and loss of 
consciousness, which the Veteran did not have. 

A February 2010 VA opinion concurred with the July 2009 opinion.  
The examiner found no evidence that the Veteran sustained a head 
injury at the time he was wounded in the eye and right cheek.  
Thus, the examiner stated it was not medically possible to 
postulate traumatic brain injury as a complication of the two 
superficial shrapnel wounds. 

Despite the assertions of the Appellant, it is not evident from 
the record that the Veteran sustained a traumatic brain injury in 
service.  Moreover, there is no evidence to support a finding 
that the Veteran had dementia as a result of such a traumatic 
brain injury, which was then either the principal or contributory 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

To the extent that the Appellant opines that the Veteran 
sustained a traumatic brain injury in service and his death from 
respiratory failure was related to such, as a lay person, she is 
not competent to render an opinion regarding etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Appellant has not provided nor pointed to any medical 
evidence supporting the premise that Veteran sustained a 
traumatic brain injury in service at the time he received shell 
fragment wounds to the eyes and right check, and such injury then 
caused dementia resulting in the Veteran's death.  As noted 
above, medical evidence is required to establish a causal 
connection between service or a disability of service origin and 
the Veteran's death.  See Van Slack, supra.   Due to the lack 
thereof, the Appellant's claim must be denied on a direct basis 
as there is no evidence that a service related disease or injury 
caused the Veteran's death.  

The Board acknowledges the Veteran's service to his country and 
is sympathetic to the Appellant's loss; however, the Board must 
apply the law as it exists, and the Board is bound by the laws 
codified in Title 38 of the United States Code and Code of 
Federal Regulations, which govern dependents' benefits 
administered by the Secretary of VA.  See Owings v. Brown, 8 Vet. 
App. 17, 23 (1995) (the Board must apply "the law as it exists, 
and cannot 'extend . . . benefits out of sympathy for a 
particular [claimant]'," quoting Kelly v. Derwinski, 3 Vet. App. 
171, 172 (1992)).  Thus, the Appellant's request that she be 
granted service connection for the cause of the Veteran's death 
must be denied.  

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


